DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-9 is/are objected to because of the following informalities:
Claim 1, line(s) 1, should be “An object detection device.”
Claims 2-9 depend either directly or indirectly from the objection of claim 1, therefore they are also objected.
Appropriate correction is required.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koivisto et al. (Pub. No.: US 2019/0258878 A1 – hereinafter “Koivisto”) in view of Silva et al. (Pub. No.: US 2020/0225672 A1 – hereinafter “Silva”).
Claim 1:
Koivisto discloses the object detection device (¶58; Fig. 1A, 106) comprising: 
a processor (¶178) configured to: 
calculate, for each of a plurality of regions in an input image, a confidence indicating a degree of certainty that an object to be detected is represented (¶109 discloses “confidence score generator 112 may generate a confidence score for a cluster” i.e. region; ¶109 discloses “A confidence score may be a single scalar value, such as in a range of 0 to 1. Using a scalar value, the confidence score may be directly interpretable as a probability of a false detection.”); 
(¶68; Fig. 2A, 250A-D), with respect to which the confidence is equal to or higher than a first confidence threshold (¶80 discloses “confidence score exceeding a threshold”); 
calculate an occlusion ratio indicating a ratio of an occluded region, in which the object is occluded in the first region by another object, to the first region (¶¶ 5, 44, 90-91 with Fig. 3; ¶¶146, 155; ¶162 discloses “coverage values 604 may partially occlude the object corresponding to the coverage values 602 (e.g., one object may be in front of the other).”; ¶166 discloses “occlusion amounts of the object(s)”; ¶177 explains Fig. 9; ¶75 discloses “IOU refers to intersection-over-union. This may refer to the ratio of the area of the intersection between two detected object regions over the area of their union.”); and 
determine that the object is represented in a second region, among the plurality of regions, which at least partially overlaps with the first region (Fig. 2B the object 248B defined by region 260B which overlaps the first region 260A), when the occlusion ratio is equal to or higher than an occlusion ratio (¶166 discloses “occlusion amounts”) and the confidence with respect to the second region is equal to or higher than a second confidence threshold (¶37 discloses “The detections may be aggregated to particular objects by clustering the detections and a confidence value may be assigned to each aggregated detection, and a confidence value may be assigned to each aggregated detection.”; ¶69 discloses “a first cluster of detected objects that corresponds to the detected objects regions 250A, a second cluster … 250B, a third cluster …250C”; ¶¶80, 123, 255, 303 discloses “confidence score exceeding a threshold”; ¶40 discloses “the confidence score may be a bounded value”; ¶¶52-53 discloses “confidence scores”; ¶¶72, 92 discloses “Each threshold (or set of thresholds) could, for example, be specific to or otherwise be based on a particular target class”) which is lower than the first confidence threshold (This portion of the claim is interpreted to mean that the confidence with respect to the second region can be less than, equal to, or greater than the confidence with respect to the first region.  Essentially, the confidence with respect to the first and second region needs to be above the claimed “second confidence threshold.”  This is taught by the cited portions above.). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)
Koivisto discloses all of the subject matter as described above except for specifically teaching occlusion threshold.  However, Silva in the same field of endeavor teaches occlusion threshold (¶51 discloses “a number of occupied or indeterminate occlusion fields occlusion fields meets or exceeds a threshold value and/or the number of occluded and non-visible occlusion fields meet or exceed some threshold”; ¶53).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Koivisto and Silva before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve route planning autonomous vehicles where the objects in an environment can block areas of the environment from being visible to sensors (Silva ¶2).  This motivation for the combination of Koivisto and Silva is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior 
Claim 2:
The combination of Koivisto and Silva disclose the object detection device according to claim 1, wherein the processor calculates, by inputting the image to a classifier that has been learned in advance in such a way as to detect the object in the image (Silva ¶48 discloses “a machine learning algorithm trained to segment and/or classify objects in the image data 304”; Koivisto ¶273) and to detect the occluded region (Koivisto Fig. 2B the object 248B defined by region 260B which overlaps the first region 260A), the occlusion ratio (Silva ¶¶51, 53).
Claim 6:
The combination of Koivisto and Silva disclose the object detection device according to claim 1, wherein the processor determines a region, among the plurality of regions, which at least partially overlaps with the first region and which includes at least part of the occluded region as the second region (Koivisto Fig. 2B the object 248B defined by region 260B which overlaps the first region 260A).
Claim 10:
The combination of Koivisto and Silva disclose the elements recited in claim 10 for at least the reasons discussed in claim 1 above.
Claim 11:
The combination of Koivisto and Silva disclose the elements recited in claim 11 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 3-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666